Information Disclosure Statement
The information disclosure statement filed December 6, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a complete legible copy of each cited foreign patent document.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to because they fail to show:
The reinforcement comprises a shim as recited in claim 7 
The reinforcement comprises a washer as recited in claim 7 
The reinforcement comprises an increased thickness of the second composite material around the at least one hole of the plurality of holes as recited in claim 7.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because:
The specification refers to a specific claim, claim 1.  Such reference is inappropriate because claims and claim numbering are subject change.  Examiner notes that claim 1 has already changed in scope since filing of the application upon which applicant has claimed priority.
The detailed description of the invention fails to describe the at least two separate plates extend at least partially in a direction that is parallel to the rotation axis as recited in claim 5.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
Claims 5 & 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 reads exclusively on the drive shaft shown in Fig. 4B.  Whereas claims 5 & 8-13 further recite limitation particular to other embodiments, i.e. recite features not described in the drive shaft shown at Fig. 4B. As such, each of claims 5 & 8-13 recites a combination of features unsupportted in the application as originally filed.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how claim 14 further limits the claim from which it depends

Allowable Subject Matter
Claims 1-4, 6 & 7 are allowed because the prior art fails to show or suggest a rotary-wing aircraft with a drive shaft comprising all the limitations of the claims.
Adamson, GB 2 172 676 shows a drive shaft that could be used in a rotary-wing aircraft, the drive shaft comprising:
a hollow body (11) with an associated rotation axis, wherein the hollow body is adapted to rotating around the rotation axis and is made of a first material; and 
a flange (1-5, 15, 19) that is made of a second material and arranged at an axial end of the hollow body, wherein the flange is integrally formed with the hollow body and comprises: 
at least two separate plates (5, 19) that branch out from the hollow body at the axial end, wherein the at least two separate plates form at least a first and a second plate assembly (see Fig. 2), wherein the first plate assembly branches out from the hollow body in a first direction that is perpendicular to the rotation axis, and wherein the second plate assembly branches out from the hollow body in a second direction that is perpendicular to the rotation axis and different than the first direction (page 2, lines 1 & 2), and 
a mounting section that is configured to be mounted to an external component (page 1, line 18) and comprises a plurality of holes (between elements 7 & 9) that is adapted to accommodate coupling means (1, 3).
However, Adamson does not show or suggest: composite materials, the plates (5 & 19) extend at least partially with a predetermined angle relative to the rotation axis, or that at least one hole of the plurality of holes traverses the at least two separate plates.

Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stamps discloses a rotary-wing aircraft with a drive shaft.  Russell and Flender each disclose a drive shaft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679